Haskell, J.
This is an appeal from the decision of the court below in refusing the prisoner a new trial on motion to set aside a verdict of guilty of murder in the first degree, for three reasons.
I. Because it was against law and the charge of the justice presiding.
II. Because it was against evidence.
III. Because it was against the weight of evidence in the case, contained in thirteen hundred octavo printed pages.
*327The first reason assigned for a new trial has not been pressed at the bar, nor should it be. The charge was full and complete, and no error of law has been discovered in it, after a careful consideration of it and its application to the evidence of the case.
The remaining two reasons, as one, have been pressed with great vigor and earnestness. The prisoner was convicted of poisoning her husband by administering to him strychnine, mixed with some gin and sulphur that he was accustomed to drink before meals. Getchell, the prisoner’s husband, took the bottle of gin and sulphur from the buttery and swallowed some of the contents. He sat down to dinner and immediately became sick. He called for medicine and at the suggestion of the prisoner was given more gin and sulphur mixed with hot water and sugar, and became sicker still. The doctor was sent for who came and administered remedies, not suspecting poison. After he went away the prisoner gave her husband more gin and sulphur and gruel, and he died between six and seven o’clock that afternoon.
Strychnine was found in the stomach, kidney and lung, pure alkaloid, equal to about one-half a grain of the sulphate of strychnine. The prisoner produced the gin bottle that evening for the doctor to mix a solution of carbolic acid, and its contents were thrown out. Intimate relations existed between her and a man other than her husband. Her statements have been contradictory and her conduct inculpatory. The evidence is wholly circumstantial but it shows opportunity, motive and guilty conduct. It is unnecessary to review it in detail, but sufficient to say that a careful consideration of it, and of its force and effect, satisfies the court of her guilt beyond reasonable doubt. She had a fair and impartial trial. The sitting judge, who did not sit in this appeal, refused a new trial. No error, either of law or fact, appears, and it is our duty, therefore, to order judgment on the verdict.

Appeal dismissed.


Motion for neiu trial denied.


Judgment for the State.